DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020 has been reviewed by the examiner and entered of record in the file.  
Accordingly, claims 1, 3, 4, 5, 7, 9, 10, 23, 24, and 26 have been amended, and claims 28-30 are newly added. Claims 1-5, 7-10, 12-14, 18, 19, 22-24 and 26-30 are currently pending in the instant application. 

Previous Claim Rejections - 35 USC § 102
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1, 2, 10, 12-14, 18, 19, and 23-27 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paccaly et al, J Clin Pharmacol 2006, in view of Clinical Trials.Gov, Rivaroxaban versus Warfarin in the Evaluation of Progression of Coronary Calcium (https://clinicaltrials.gov/ct2/show/NCT02376010), first posted March 3, 2015 and first available October 2, 2015 as indicated by the Internet Archive Wayback Machine (https://web.archive.org/web/2015*/https://clinicaltrials.gov/ct2/show/NCT02376010).
In view of the amendatory changes to the claims, Applicant’s arguments have been fully considered and are persuasive.  Therefore, the previous anticipation rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, please see below.
	
New Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-5, 12-14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Kubitza et al, Eur J Clin Pharmacol (2005), as evidenced by Clinical Trials.Gov, Rivaroxaban versus Warfarin in the Evaluation of Progression of Coronary Calcium (https://clinicaltrials.gov/ct2/show/NCT02376010), first posted March 3, 2015 and first available October 2, 2015 as indicated by the Internet Archive Wayback Machine (https://web.archive.org/web/2015*/https://clinicaltrials.gov/ct2/show/NCT02376010), hereafter referred to as “ClinicalTrials.gov.”
	Claim 1 is directed to a method of reducing the likeliness of developing atherosclerosis in a human, comprising measuring factor Xa activity in a patient, and administering an inhibitor of factor Xa (more specifically a direct factor Xa inhibitor or an indirect factor Xa inhibitor (claim 2) that is rivaroxaban administered in 10 mg to claims 3 and 4) once per day (claim 5)), in an amount effective to reduce activity of factor Xa by 25% or more (more specifically, 50% or more, (claim 12), or 75% or more (claim 13), or in an amount sufficient to suppress inflammatory responses attributable to factor Xa or thrombin (claim 14)) in a patient having a measured normal factor Xa activity, wherein the patient has not been diagnosed with atherosclerosis or atherosclerotic plaque. Claim 18 limits wherein the factor Xa inhibitor inhibits the progression of coronary calcium as determined by coronary artery calcium scoring. Claim 19 limits wherein the factor Xa inhibitor is administered in an amount sufficient to suppress the formation of atherosclerotic plaques.
	Kubitza et al teach the administration of the direct factor Xa inhibitor “BAY 59-7939” (rivaroxaban) to healthy male subjects once or twice daily in oral dosage amounts of 10 mg or 20 mg (please see the abstract). A healthy subject, by definition, is a patient who has not been diagnosed with atherosclerosis or atherosclerotic plaque.   Kubitza et al discuss that FXa activity was determined from blood samples that were collected before administration of the study drug for pharmacodynamic and pharmacokinetic analysis, (see page 874, column 2, under “Sample analysis,” the first sentence of the first paragraph and the first sentence of the second paragraph). Kubitza et al teach that the subjects had measured factor Xa activity at baseline: “baseline values of FXa activity prior to study drug administration were set as 0% inhibition,” (see the second paragraph under “Sample analysis,” lines 15-17).
	Kubitza et al demonstrate 25% inhibition of factor Xa activity, 50% inhibition of factor Xa activity, and 75% inhibition of factor Xa activity in Figure 1a:

    PNG
    media_image1.png
    337
    487
    media_image1.png
    Greyscale
 (see page 875).
	Regarding claim 14, (the suppression of an inflammatory response), decreasing Xa activity and suppressing an inflammatory response attributable to factor Xa are inherent/ latent properties of the administration of a known inhibitor of factor Xa, and are not distinguishing characteristics per se.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention, In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985), “[t]he recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention." 
	Regarding claims 18 and 19, as taught by ClinicalTrials.gov, inhibiting the progression of coronary calcium or preventing the formation of atherosclerotic plaques are inherent outcomes of administering a known factor Xa inhibitor.  If the prior art compound (i.e. any factor Xa inhibitor) does in fact possess a particular benefit (inhibiting the progression of coronary calcium), even though the benefit is not In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).  Granting a patent on the discovery of an unknown but inherent function (inhibiting the progression of coronary calcium) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991).  
	Consequently, it is considered to be highly likely that the factor Xa inhibitor BAY 59-7939 taught by Kubitza et al has substantially the same properties as the qualitative properties set forth in claims 14 and 18-19 of the instant application.

7.	Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinez et al, Am J Health Syst Pharm. (2011). 
	Claim 28 is directed to a method of reducing the likeliness of developing atherosclerosis in a human, comprising administering an inhibitor of factor Xa in an amount effective to reduce activity of factor Xa by 25% or more in a patient having at least one modifiable risk factor for atherosclerosis, including elevated body weight or a high body mass index (BMI), wherein the patient has not been diagnosed with atherosclerosis or atherosclerotic plaque.
	Martinez et al teach the administration of the factor Xa inhibitor fondaparinux to morbidly obese patients with a high body mass index (BMI) of ≥40 kg/m2, for the prophylaxis of venous thromboembolism (VTE), (see the abstract).  Martinez et al do not mention that the patient population (i.e. morbidly obese patients in need of prevention of VTE) have been diagnosed with atherosclerosis or atherosclerotic plaque.
any factor Xa inhibitor to any patient not having been diagnosed with atherosclerosis, by definition, would anticipate the instantly recited method. Regarding the recitation of a reduction of measured factor Xa activity by 25%, any reduction of measured factor Xa activity is, by definition, an inherent outcome of the administration of a factor Xa inhibitor. The decrease in activity is an inherent property of the known factor Xa inhibitor, and not a distinguishing characteristic per se. Furthermore, mere differences in physical properties (i.e. factor Xa activity) is a well-known conventional variation for the same pure substance.

Previous Claim Rejections - 35 USC § 103
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claims 3-5 and 6-9 were previously rejected under 35 U.S.C. 103 as being obvious over Paccaly et al, as applied to claim 1.
	Claim 6 has been cancelled.
	In view of the amendatory changes, Applicant’s arguments have been fully considered and are persuasive.  Therefore, the previous obviousness rejection of claims 3-5 and 7-9 has been withdrawn.  However, upon further consideration, new grounds of rejection are made, please see below.

New Claim Rejections - 35 USC § 103
	Claims 7-10 are rejected under 35 U.S.C. 103(a) as being obvious over Kubitza et al, as applied to claims 1 and 3 above.
	Claim 1 is discussed above, please see the rejection under 35 U.S.C. 102(a)(1).  Claim 7 limits the factor Xa inhibitor to apixaban, administered in 2.5 mg to 5.0 mg tablets, once per day (claim 8).  Claim 9 limits wherein the factor Xa inhibitor is betrixaban or edoxaban.  Claim 10 teaches wherein the factor Xa inhibitor is otamixaban.
	Kubitza et al teach the administration of the factor Xa inhibitor BAY 59-7939    (rivaroxaban) to healthy male subjects after measuring baseline factor Xa activity (see 102(a)(1) rejection above), but do not embody the administration of the factor Xa inhibitors apixaban, betrixaban, edoxaban, or otamixaban.
	However, regarding the administration of apixaban, betrixaban, edoxaban, or otamixaban, one of ordinary skill in the art would immediately recognize that the instantly recited factor Xa inhibitors exhibit the inhibitory activity that is previously taught by Kubitza et al. Specifically, one of ordinary skill in the art would expect the potent factor Xa inhibitory effect identified by Kubitza et al in rivaroxaban (see Figure 1a) to be present in the known drugs of the same class of FXa inhbitors:, apixaban, betrixaban, edoxaban, or otamixaban. Therefore nothing unobvious is seen by one of ordinary skill in the art picking and choosing from the small class of known factor Xa inhibitors, as guided by the prior art, to select apixaban, betrixaban, edoxaban  or otamixaban and administer the invention as claimed, with a reasonable expectation of success.   
	Regarding the dosage range of claim 7, Paccaly teaches the administration of rivaroxaban at dosages of 5 mg, 10 mg, and 20 mg, (see Figure 1a).  Thus the In re Boesch, 205 USPQ 215 (CCPA 1980).  It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success.

11.	Claim 23 is rejected under 35 U.S.C. 103(a)(1) as being obvious over  Kubitza et al, Eur J Clin Pharmacol (2005), in view of https://clinicaltrials.gov/ct2/show/NCT02090075, first posted March 18, 2014 and first available September 27, 2015 as indicated by the Internet Archive Wayback Machine (https://web.archive.org/web/2015*/https://clinicaltrials.gov/ct2/show/NCT02090075), hereafter referred to as “Budoff.”
	Claim 23 is directed to a method of reducing the likeliness of developing atherosclerosis in a human, comprising administering to a patient diagnosed with atherosclerotic plaque and having normal factor Xa activity, an inhibitor of factor Xa in an amount effective to reduce activity of factor Xa by 25% or more in a patient, wherein the patient has not been diagnosed with atherosclerosis or has not had an 
	Kubitza et al teach the administration of the factor Xa inhibitor BAY 59-7939    (rivaroxaban) to healthy male subjects after measuring baseline factor Xa activity, in an amount effective to reduce activity of factor Xa by 25% or more in the patient (see 102(a)(1) rejection above), but do not embody the administration to a patient diagnosed with atherosclerotic plaque.
	However, Budoff teaches a comparison of the oral administration of the factor Xa inhibitors apixaban and warfarin, in patients with non-valvular AF and a history of atherosclerotic plaque.  Budoff does not mention that the patient population (i.e.  patients with non-valvular AF) have been diagnosed with atherosclerosis. 
	Therefore it would be obvious to one skilled in the art seeking treatment for a patient diagnosed with atherosclerotic plaque to modify the method of Kubitza et al and employ the known factor Xa inhibitor apixaban of Budoff, with the expectation that said compound would reduce factor Xa activity while modifying the progression of atherosclerotic plaque, and therefore would be successful for reducing the likelihood of developing atherosclerosis in a patient having normal factor Xa activity.  And, as noted by the court in In re Font, 675 F.2d 297 (CCPA 1982), an express suggestion to substitute one equivalent component (i.e., an equivalent anti-inflammatory) for another is not necessary to render such substitution obvious. In the instant case, (1) the prior art element of Budoff performs the function specified in the claim with only insubstantial differences; (2) the claimed component (i.e. any factor Xa inhibitor) and its function was known in the art; (3) a person of ordinary skill in the art would have recognized the 4) the results of the substitution would have been predictable.
	Regarding the recitation of a method of “reducing the likelihood of developing atherosclerosis... wherein the patient has not been diagnosed with atherosclerosis,” the previous administration of any factor Xa inhibitor to any patient not having been diagnosed with atherosclerosis, by definition, would anticipate the instantly recited method. Regarding the recitation of a reduction of measured factor Xa activity by 25%, any reduction of measured factor Xa activity is, by definition, an inherent outcome of the administration of a factor Xa inhibitor. The decrease in activity is an inherent property of the known factor Xa inhibitor, and not a distinguishing characteristic per se. Furthermore, mere differences in physical properties (i.e. factor Xa activity) is a well-known conventional variation for the same pure substance.

12.	Claims 29 and 30 are rejected under 35 U.S.C. 103(a)(1) as being obvious over  Kubitza et al, Eur J Clin Pharmacol (2005), in view of Martinez et al, Am J Health Syst Pharm. (2011). 
	Claim 28 is discussed above, please see the rejection under 35 U.S.C. 102(a)(1).  
	Claim 29 limits wherein the patient has normal factor Xa activity, more specifically measuring factor Xa activity in the patient prior to administering the inhibitor of factor Xa (claim 30).
	Kubitza et al teach the administration of the factor Xa inhibitor BAY 59-7939    (rivaroxaban) to healthy male subjects after measuring baseline factor Xa activity, in an amount effective to reduce activity of factor Xa by 25% or more in the patient (see 102(a)(1) rejection above), but do not embody the administration to a patient having at 
	However, Martinez et al teach the administration of the factor Xa inhibitor fondaparinux to morbidly obese patients with a high body mass index (BMI) of ≥40 kg/m2, for the prophylaxis of venous thromboembolism (VTE), (see the abstract).  Martinez et al do not mention that the patient population (i.e. morbidly obese patients in need of prevention of VTE) have been diagnosed with atherosclerosis or atherosclerotic plaque.
	Therefore it would be obvious to one skilled in the art seeking a reduction in the likelihood of developing atherosclerosis in a patient having at least one modifiable risk factor for atherosclerosis including elevated body weight or a high body mass index (BMI), to modify the method of Kubitza et al and employ the known factor Xa inhibitor fondaparinux of Martinez et al, with the expectation that said compound would reduce factor Xa activity in an obese patient in need thereof, and therefore would be successful for reducing the likelihood of developing atherosclerosis.  And, as noted by the court in In re Font, 675 F.2d 297 (CCPA 1982), an express suggestion to substitute one equivalent component (i.e., an equivalent anti-inflammatory) for another is not necessary to render such substitution obvious. In the instant case, (1) the prior art element of Martinez et al performs the function specified in the claim with only insubstantial differences; (2) the claimed component (i.e. any factor Xa inhibitor) and its function was known in the art; (3) a person of ordinary skill in the art would have recognized the interchangeability of the elements and could have substituted one known element for another; and (4) the results of the substitution would have been predictable.
any factor Xa inhibitor to any patient not having been diagnosed with atherosclerosis, by definition, would anticipate the instantly recited method. Regarding the recitation of a reduction of measured factor Xa activity by 25%, any reduction of measured factor Xa activity is, by definition, an inherent outcome of the administration of a factor Xa inhibitor. The decrease in activity is an inherent property of the known factor Xa inhibitor, and not a distinguishing characteristic per se. Furthermore, mere differences in physical properties (i.e. factor Xa activity) is a well-known conventional variation for the same pure substance.

Claim Objections
13.	Claims 22, 24, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
14.	In conclusion, claims 1-5, 7-10, 12-14, 18, 19, 22-24, and 26-30 are currently pending. Claims 1-5, 7-10, 12-14, 18, 19, 23, and 28-30 are rejected. Claims 22, 24, 26 and 27 are objected to. No claim is currently held allowable.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Janet L. Coppins/
Patent Examiner, Art Unit 1628
February 25, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611